Exhibit 10.8





































WAUSAU PAPER CORP.




DIRECTORS’ DEFERRED COMPENSATION PLAN




(as amended December 19, 2007)




















--------------------------------------------------------------------------------










WAUSAU PAPER CORP.




DIRECTORS’ DEFERRED COMPENSATION PLAN







1.

Establishment of Plan.  Wausau Paper Corp. (the “Company”) hereby amends and
restates the Company’s Directors’ Deferred Compensation Plan previously in
effect and renames such plan, as herein amended and restated, the Wausau Paper
Corp. Directors’ Deferred Compensation Plan, all effective as of December 17,
1997 (the “Plan”).

2.

Purpose.  The purpose of the Plan is to provide an alternative method of
compensating members (the “Directors”) of the Board of Directors of the Company
(the “Board”), whether or not they otherwise receive compensation as employees
of the Company, in order to aid the Company in attracting and retaining as
Directors persons whose abilities, experience, and judgment can contribute to
the continued progress of the Company and to provide a mechanism by which the
interests of the Directors and the shareholders can be more closely aligned.

3.

Definitions.  As used in this Plan, the following terms shall have the meaning
set forth in this paragraph 3:




(a)

“Beneficiary” shall mean such person or persons, or organization or
organizations, as the Participant from time to time may designate by a written
designation filed with the Company during the Participant’s life.  Any amounts
payable hereunder to a Participant’s Beneficiary shall be paid in such
proportions and subject to such trusts, powers, and conditions as the
Participant may provide in such designation.  Each such designation, unless
otherwise expressly provided therein, may be revoked by the Participant by a
written revocation filed with the Company during the Participant’s life.  If
more than one such designation shall be filed by a Participant with the Company,
the last designation so filed shall control over any revocable designation filed
prior to such filing.  To the extent that any amounts payable under this Plan to
a Participant’s Beneficiary are not effectively disposed of pursuant to the
above provisions of this paragraph 3(a), either because no designation was in
effect at the Participant’s death or because a designation in effect at the
Participant’s death failed to dispose of such amounts in their entirety, then
for purposes of this Plan, the Participant’s “Beneficiary” as to such undisposed
of amounts shall be the Participant’s estate.




(b)

A “Change of Control of the Company” shall mean the happening of any of the
following events:




(1)

The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934 (the
“Exchange Act”) (a “Person”) of beneficial ownership (within the meaning of Rule
13d-3 promulgated under the Exchange Act) of 20% or more of either (A) the then
outstanding Common Stock (the “Outstanding Company Common Stock”) or (B) the
combined





-1-




--------------------------------------------------------------------------------

voting power of the then outstanding voting securities of the Company entitled
to vote generally in the election of directors (the “Outstanding Company Voting
Securities”); excluding, however, the following: (i) any acquisition directly
from the Company other than an acquisition by virtue of the exercise of a
conversion privilege unless the security being so converted was itself acquired
directly from the Company, (ii) any acquisition by the Company, (iii) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any entity controlled by the Company, (iv) any
acquisition pursuant to a transaction which complies with clauses (A), (B), and
(C) of subparagraph (3) of this paragraph 3(b), (v) except as provided in
paragraphs (iv) and (v), any acquisition by any of the Woodson Entities or any
of the Smith Entities, or (vi) any increase in the proportionate number of
shares of Outstanding Company Common Stock or Outstanding Company Voting
Securities beneficially owned by a Person to 20% or more of the shares of either
of such classes of stock if such increase was solely the result of the
acquisition of Outstanding Company Common Stock or Outstanding Company Voting
Securities by the Company; provided, however, that this clause (vi) shall not
apply to any acquisition of Outstanding Company Common Stock or Outstanding
Company Voting Securities not described in clauses (i), (ii), (iii), (iv), or
(v) of this paragraph (a) by the Person acquiring such shares which occurs after
such Person had become the beneficial owner of 20% or more of either the
Outstanding Company Common Stock or Outstanding Company Voting Securities by
reason of share purchases by the Company; or




(2)

A change in the composition of the Board such that the individuals who, as of
March 4, 1999, constitute the Board (such Board shall be hereinafter referred to
as the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board; provided, however, for purposes of the Plan, that any individual
who becomes a member of the Board subsequent to the Effective Date whose
election, or nomination for election by the Company’s shareholders, was approved
by a vote of at least a majority of those individuals who are members of the
Board and who were also members of the Incumbent Board (or deemed to be such
pursuant to this proviso) shall be deemed to be and shall be considered as
though such individual were a member of the Incumbent Board, but provided,
further, that any such individual whose initial assumption of office occurs as a
result of either an actual or threatened election contest (as such terms are
used in Rule 14a-11 of Regulation 14A promulgated under the Exchange Act) or
other actual or threatened solicitation of proxies or consents by or on behalf
of a Person other than the Board shall not be so deemed or considered as a
member of the Incumbent Board; or




(3)

Consummation of a reorganization, merger or consolidation, or sale or other
disposition of all or substantially all of the assets of the Company or the
acquisition of the assets or securities of any other entity (a “Corporate
Transaction”); excluding, however, such a Corporate Transaction pursuant to
which (A) all or substantially all of the individuals and entities who are the
beneficial owners, respectively, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities immediately prior to such Corporate
Transaction will beneficially own, directly or indirectly, more than 60% of,
respectively, the outstanding shares of common stock and the combined voting
power of the then outstanding voting securities entitled to vote





-2-




--------------------------------------------------------------------------------

generally in the election of directors, as the case may be, of the corporation
resulting from such Corporate Transaction (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) (the “Resulting Corporation”) in substantially the same
proportions as their ownership, immediately prior to such Corporate Transaction,
of the Outstanding Company Common Stock and Outstanding Company Voting
Securities, as the case may be, (B) no Person (other than the Company, any
employee benefit plan (or related trust) of the Company, any Woodson Entity, any
Smith Entity, or such Resulting Corporation) will beneficially own, directly or
indirectly, 20% or more of, respectively, the outstanding shares of common stock
of the Resulting Corporation or the combined voting power of the then
outstanding voting securities of such Resulting Corporation entitled to vote
generally in the election of directors except to the extent that such ownership
existed with respect to the Company prior to the Corporate Transaction, and (C)
individuals who were members of the Incumbent Board will constitute at least a
majority of the members of the board of directors of the Resulting Corporation;
or

(4)

The Woodson Entities acquire beneficial ownership of more than 35% of the
Outstanding Company Common Stock or Outstanding Company Voting Securities or of
the outstanding shares of common stock or the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the Resulting Corporation; or

(5)

The Smith Entities acquire beneficial ownership of more than 35% of the
Outstanding Company Common Stock or Outstanding Company Voting Securities or of
the outstanding shares of common stock or the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the Resulting Corporation; or

(6)

The approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.




For purposes of this paragraph 3(b), the term “Woodson Entities” shall mean
Aytchmonde P. Woodson, Leigh Yawkey Woodson and Alice Richardson Yawkey, members
of their respective families and their respective descendants (the “Woodson
Family”), heirs or legatees of any of the Woodson Family members, transferees by
will, laws of descent or distribution or by operation of law of any of the
foregoing (including of any such transferees) (including any executor or
administrator of any estate of any of the foregoing), any trust established by
any of Aytchmonde P. Woodson, Leigh Yawkey Woodson, or Alice Richardson Yawkey,
whether pursuant to last will or otherwise, any partnership, trust or other
entity established primarily for the benefit of, or any other Person the
beneficial owners of which consist primarily of, any of the foregoing or any
Affiliates or Associates of any of the foregoing or any charitable trust or
foundation to which any of the foregoing transfers or may transfer securities of
the Company (including any beneficiary or trustee, partner, manager or director
of any of the foregoing or any other Person serving any such entity in a similar
capacity).

 





-3-




--------------------------------------------------------------------------------

For purposes of this paragraph 3(b), the term “Smith Entities” shall mean David
B. Smith and Katherine S. Smith, members of their respective families and their
respective descendants (the “Smith Family”), heirs or legatees of any of the
Smith Family members, transferees by will, laws of descent or distribution or by
operation of law of any of the foregoing (including of any such transferees)
(including any executor or administrator of any estate of any of the foregoing),
any trust established by either of David B. Smith or Katherine S. Smith, whether
pursuant to last will or otherwise, any partnership, trust or other entity
established primarily for the benefit of, or any other Person the beneficial
owners of which consist primarily of, any of the foregoing or any Affiliates or
Associates of any of the foregoing or any charitable trust or foundation to
which any of the foregoing transfers or may transfer securities of the Company
(including any beneficiary or trustee, partner, manager or director of any of
the foregoing or any other Person serving any such entity in a similar
capacity).




For purposes of this paragraph 3(b), the terms “Affiliate” and “Associate” shall
have the meanings ascribed to such terms in Rule 12b-2 of the General Rules and
Regulations under the Exchange Act as in effect on the date of this Plan.




(c)

“Common Stock” shall mean the common stock, no par value, of the Company.  




(d)

“Directors’ Fees” shall mean all of the compensation to which a Director would
otherwise become entitled for services to be rendered as a Director.




(e)

“Fair Market Value” of the Common Stock means




(1)

If the principal market for the Common Stock is a national securities exchange,
the closing price of the Common Stock on the New York Stock Exchange if the
Common Stock is then listed for trading on such exchange, otherwise, the closing
price of the Common Stock as reported on the principal exchange on which the
Common Stock is then listed for trading.




(2)

If the principal market for the Common Stock is an over-the-counter market, the
closing price of the Common Stock reported in the Nasdaq National Stock Market,
or if the Common Stock is not then listed for trading in such market, the
closing price reported on any other bona fide over-the-counter stock market
selected in good faith by the Board.




(3)

If the date on which Fair Market Value is to be determined is not a business
day, or, if there shall be no reported transactions for such date, such
determination shall be made on the next preceding business day for which
transactions were reported.  




(f)

“Participant” shall mean a Director who has made an election to defer Directors’
Fees in accordance with paragraph 4.




(g)

“Termination of Service” shall mean the bona fide termination of a Participant’s
services as a member of the Board.





-4-




--------------------------------------------------------------------------------




4.

Right to Defer Directors’ Fees.




(a)

Each Director may elect before January 1 of any fiscal year of the Company to
become a Participant and to defer the payment of all or any portion of the
Directors’ Fees to which the Participant would otherwise become entitled for
services to be rendered during each fiscal year subsequent to the date on which
such election is effective.  An election by a Director to defer Directors’ Fees
pursuant to this subparagraph (a) shall be effective with respect to Directors’
Fees earned during the first fiscal year beginning after the date such election
is made and during each subsequent fiscal year until revoked or amended,
provided that any such revocation or amendment shall only be effective with
respect to fiscal years beginning after the date written notice of such
revocation or amendment is first received by the Company.  




(b)

Despite any other provision of subparagraph (a), if a person becomes a Director
during a fiscal year, such Director may elect to become a Participant with
respect to all or any portion of the Directors’ Fees earned and payable (1) from
and after the date on which he is elected a Director if an election is filed on
or before the date of such election or (2), if no election is filed pursuant to
clause (1), on the first day of the first month immediately following the month
in such fiscal year in which such election is made.  An election by a Director
to defer Directors’ Fees pursuant to this subparagraph (b) shall remain in
effect until the last day of the fiscal year in which such election is made and
during each subsequent fiscal year until revoked or amended, provided that any
such revocation or amendment shall only be effective with respect to fiscal
years beginning after the date written notice of such revocation or amendment is
first received by the Company.




(c)

Directors’ Fees deferred by a Participant shall be distributable in accordance
with paragraph 9 hereof and only after such Participant’s Termination of
Service.  Any Directors’ Fees not subject to an election made in accordance with
this paragraph 4 shall be paid to the Director in cash.




5.

Accounting and Elections.




(a)

The Company shall establish a Deferred Cash Account and a Deferred Stock Account
in the name of each Participant.




(b)

Each Participant shall make an initial election at the time his deferral
election is filed pursuant to paragraph 4 to have his deferred Directors’ Fees
allocated to his Deferred Cash Account or his Deferred Stock Account.  Each
fiscal year, a Participant may file a new election with the Company specifying
(1) the Account to which all Directors’ Fees deferred subsequent to the last day
of such fiscal year (and prior to the effective date of any subsequent election)
shall be allocated and/or (2) the Account to which all or any portion of the
balance of his Accounts as of the last day of such fiscal year shall be
allocated.  The transfer of a Participant’s Account balance shall be made in
accordance with the following:




(1)

in the case of a transfer from a Deferred Cash Account into a Deferred Stock
Account, that portion of the balance in the Participant’s Deferred Cash Account
as of the





-5-




--------------------------------------------------------------------------------

last day of the fiscal year in which the Participant has made an election to
transfer his Deferred Cash Balance shall be determined after giving effect to
all other adjustments required by this Plan and such portion shall be debited
from the Participant’s Deferred Cash Account and credited to his Deferred Stock
Account effective as of the first day of the next subsequent fiscal year.

 

(2)

in the case of a transfer from a Deferred Stock Account into a Deferred Cash
Account, the number of Stock Equivalent Units in the Participant’s Deferred
Stock Account as of the last day of the fiscal year to which the Participant has
made an election to transfer his Deferred Stock Account shall be determined
after giving effect to all other adjustments required by this Plan and such
Stock Equivalent Units shall be converted into cash equivalent by multiplying
the number of such units by an amount equal to the per share Fair Market Value
of the Common Stock on the last day of the fiscal year.  Effective as of the
first day of the next subsequent fiscal year the Participant’s Deferred Stock
Account shall be debited by the number of Stock Equivalent Units so transferred
and the Participant’s Deferred Cash Account credited by the amount of cash
equivalent so determined.




Any election made by a Participant in accordance with this paragraph 5 shall
remain in effect until a new election filed by the Participant becomes
effective.  A Participant’s initial election shall be effective as of the date
the Director becomes a Participant.  Notwithstanding any other provision of this
Plan, an election pursuant to this paragraph 5 which changes the Account to
which any balance in such Participant’s Accounts shall be allocated shall not be
effective (1) unless, in the case of an election which is not a “Discretionary
Transaction” within the meaning of Rule 16b-3(b)(1), as promulgated pursuant to
the Exchange Act (a “Discretionary Transaction”), such election has been
approved by the Board prior to the last day of the Fiscal Year in which such
election is made or (2) with respect to a Discretionary Transaction, if it is
made by a Participant within six months of any immediately preceding election
filed by such Participant under this Plan or any other plan of the Company (the
“Prior Election”) and (a) the Participant’s election under this Plan will result
in a transfer from the Participant’s Deferred Cash Account to the Participant’s
Deferred Stock Account and the Prior Election resulted in a disposition of the
Company’s equity securities, as defined in Section 16 of the Exchange Act, and
any regulations promulgated thereunder (“Equity Securities”), or (b) the
Participant’s election under this Plan will result in a transfer to the
Participant’s Deferred Cash Account from the Participant’s Deferred Stock
Account and the Prior Election resulted in an acquisition of  the Company’s
Equity Securities .  




(c)

As of each date on which the Company shall make a payment of Director’s Fees and
a Participant has a deferral election then in effect, there shall be credited to
such Participant’s Deferred Cash Account or Deferred Stock Account, as the case
may be in accordance with such Participant’s most recent effective election, the
Directors’ Fees otherwise payable to such Participant in cash as of such date.




(d)

Despite any other provision of this Plan, the most recent election in effect on
December 17, 1997 made by a Participant with respect to the crediting of his
Director’s Fees to such Participant’s Deferred Cash Account or Deferred Stock
Account shall remain in effect as of





-6-




--------------------------------------------------------------------------------

December 17, 1997 until changed by such Director for a future fiscal year in
accordance with the terms of the Plan.




(e)

Within 90 days of the end of each fiscal year in which this Plan is in effect,
the Company shall furnish each Participant a statement of the year end balance
in such Participant’s Deferred Cash Account and Deferred Stock Account.




(f)

Effective as of March 31, 1998, each participant in the Mosinee Paper
Corporation Deferred Compensation Plan for Directors as in effect on March 31,
1998 (the “Mosinee Plan”) shall become a Participant in the Plan (a “Mosinee
Participant”) and (1) the Deferred Cash Account created in the name of each such
Mosinee Participant pursuant to paragraph 5(a) shall be credited with the
balance, if any, of such Mosinee Participant’s Deferred Cash Account in the
Mosinee Plan as of March 31, 1998 and such Mosinee Participant’s Deferred Cash
Account in the Mosinee Plan shall thereafter be represented by the Deferred Cash
Account established hereunder and shall be subject to all terms and conditions
of this Plan and (2) the Deferred Stock Account created in the name of each such
Mosinee Participant pursuant to paragraph 5(a) shall be credited with the
balance, if any, of such Mosinee Participant’s Deferred Stock Account in the
Mosinee Plan as of March 31, 1998 and such Mosinee Participant’s Deferred Stock
Account in the Mosinee Plan shall thereafter be represented by the Deferred
Stock Account established hereunder and shall be subject to all terms and
conditions of this Plan.  The Deferred Cash Account and the Deferred Stock
Account of any Mosinee Participant who is, on March 31, 1998, or who thereafter
becomes, a Participant by virtue of being a Director shall be combined with and
maintained as one account with, respectively, the Deferred Cash Account and the
Deferred Stock Account maintained for such Director with respect to his
Directors’ Fees.




6.

Form for Elections.  The Secretary of the Company shall provide election forms
for use by Directors in making an initial election to become a Participant and
for making all other elections or designations permitted or required by the
Plan.




7.

Deferred Cash Account.  As of the last day of each fiscal quarter, there shall
be computed, with respect to each Deferred Cash Account which is then in
existence, an amount equal to interest on the average daily balance in such
Account during such quarter, computed at a rate per annum equal to the prime
rate of interest then in effect at The Chase Manhattan Bank of New York.  The
amount so determined shall be credited to and become part of the balance of such
Account as of the first day of the next fiscal quarter.




8.

Deferred Stock Account.  




(a)

As of each date on which the Company shall make a payment of Director’s Fees and
a Participant has a deferral election then in effect which provides for the
deferral of payment of such fees to the Participant’s Deferred Stock Account,
the Directors’ Fees otherwise payable to such Participant in cash as of such
date shall be converted into that number of “Stock Equivalent Units” (rounded to
the nearest one ten thousandth of a unit) determined by dividing the amount of
such Directors’ Fees by an amount equal to the per share Fair Market Value of
the Common Stock on such date.  








-7-




--------------------------------------------------------------------------------

(b)

On each date on which a dividend payable in cash or property is paid on the
Common Stock, there shall be credited to each Deferred Stock Account such number
of additional Stock Equivalent Units as are determined by dividing (1) the
amount of the cash or other dividend which would have then been payable on the
number of shares of Common Stock equal to the number of Stock Equivalent Units
(including fractional shares) then represented in such Account by (2) an amount
equal to the per share Fair Market Value of the Common Stock on such date.  If
the date on which a dividend is paid on the Common Stock is the same date as of
which Directors’ Fees are to be converted into Stock Equivalent Units, the
dividend equivalent to be credited to such Account under this paragraph 8 shall
be determined after giving effect to the conversion of the credit balance in
such Account into Stock Equivalent Units.




(c)

The number of Stock Equivalent Units credited to a Participant’s Deferred Stock
Account shall be adjusted (to the nearest one ten thousandth of a unit) to
reflect any change in the Common Stock resulting from a stock dividend, stock
split up, combination, recapitalization or exchange of shares, or the like.




9.

Distribution of Deferred Amounts.




(a)

Distribution of amounts represented in a Participant’s Deferred Cash Account or
a Deferred Stock Account shall be made in accordance with the following:




(1)

Payment of the balance of the Deferred Cash Account and Deferred Stock Account
of a Participant whose Termination of Service occurs for a reason other than
death and prior to a Change of Control of the Company shall be made in a lump
sum as of the last day of the fiscal quarter coincident with or immediately
subsequent to the Participant’s Termination of Service unless the Participant
elects otherwise in accordance with the provisions of paragraph 9(b).




(2)

In the event a Participant ceases to be a Director because of his death or in
connection with a Change of Control of the Company, payment of the balance of
his Deferred Cash Account and Deferred Stock Account shall be made in a lump sum
as of the last day of the fiscal quarter coincident with or immediately
subsequent to the Participant’s Termination of Service.




(b)

A Participant may elect, (1) before the first day of each fiscal year, (2)
subject to the automatic distribution provisions of paragraph 9(a)(2), which
shall govern the distribution of benefits in the event of Termination of Service
which occurs because of death or a Change of Control of the Company, and (3)
prior to his Termination of Service that payment of the balance of his Deferred
Cash Account and Deferred Stock Account shall be made in installments and the:




(A)

fiscal quarter in which distribution of the Participant’s Accounts shall begin
(but in no event (i) earlier than the Director’s Termination of Service or (ii)
later than the earlier of (a) the Director’s 70th birthday or (b) the date five
years after the date of the Director’s Termination of Service; and








-8-




--------------------------------------------------------------------------------

(B)

number of fiscal quarters over which such Accounts shall be distributed to the
Participant, which period shall not extend beyond the end of the 40th fiscal
quarter following the fiscal quarter in which such distribution begins.




Any election filed pursuant to this paragraph 9(b) shall be effective as of the
first day of the first fiscal year which begins next subsequent to the fiscal
year in which (1) such election has been made and (2) such election has been
approved by the Board.




(c)

If installment payments were elected by the Participant pursuant to paragraph
9(b), distributions shall be made in quarterly installments beginning on the
first day of the first fiscal quarter following the date on which such
Participant’s Termination of Service occurs or each other later fiscal quarter
as the Participant may have specified.




(1)

In the case of a Deferred Cash Account with respect to which installment
payments were elected, the amount of each quarterly installment shall be
determined by dividing the credit balance in such Account as of the distribution
date by the number of installments then remaining unpaid.  The credit balance in
such Account shall then be reduced by the amount of each distribution out of
such Account.




(2)

In the case of a Deferred Stock Account with respect to which installment
payments were elected, the amount to be distributed as each quarterly
installment shall be determined as follows:  (A) multiply the number of Stock
Equivalent Units (including any fraction thereof) then reflected in such Account
by the Fair Market Value of the Common Stock on such date; (B) add to the
product so determined the amount (if any) which has been credited to such
Account but which has not been converted into Stock Equivalent Units; and (C)
divide the total so obtained by the number of installments then remaining
unpaid.  The number of Stock Equivalent Units represented in a Deferred Stock
Account shall be reduced forthwith by that number (rounded to the nearest one
ten thousandth of a unit) determined by dividing the amount of the distribution
by the Fair Market Value of the Common Stock taken into account for purposes of
clause (A) of the preceding sentence.




In the event that a Participant dies after receiving payment of some, but less
than all, of the entire amount to which such Participant is entitled under this
Plan, the unpaid balance shall be paid in a lump sum to the Participant’s
Beneficiary.




(d)

In the case of a Deferred Cash Account or a Deferred Stock Account with respect
to which payment is to be made in a lump sum, the amount of such payment shall
be determined as if installment payments had been elected and the lump sum was
the last (but only) such payment.




(e)

After a Participant’s Termination of Service occurs, neither such Participant or
his Beneficiary shall have any right to modify in any way the schedule for the
distribution of amounts credited to such Participant under this Plan as
specified in the last election filed by the Participant.  However, upon a
written request submitted to the Secretary of the Company by the person then
entitled to receive payments under this Plan (who may be the Participant, or a





-9-




--------------------------------------------------------------------------------

Beneficiary), the Board may in its sole discretion, accelerate the time for
payment of any one or more installments remaining unpaid.




10.

Incompetency.  If, in the opinion of the Board, a Participant shall at any time
be mentally incompetent, any payment to which such Participant would be entitled
under this Plan may, with the approval of the Board, be paid to the
Participant’s legal representative, or to any other person for his benefit and
in such case, the Board may in its sole discretion, accelerate the time for
payment of any one or more installments remaining unpaid.




11.

Miscellaneous.




(a)

This Plan shall be effective upon adoption by the Board.




(b)

Amounts payable hereunder may not be voluntarily or involuntarily sold or
assigned, and shall not be subject to any attachment, levy or garnishment.




(c)

Participation in this Plan by any person shall not confer upon such person any
right to be nominated for re election to the Board, or to be re elected to the
Board.




(d)

The Company shall not be obligated to reserve or otherwise set aside funds for
the payment of its obligations hereunder, and the rights of any Participant
under the Plan shall be an unsecured claim against the general assets of the
Company.  All amounts due Participants or Beneficiaries under this Plan shall be
paid out of the general assets of the Company.




(e)

The Board shall have all powers necessary to administer this Plan, including all
powers of Plan interpretation, of determining eligibility, and the effectiveness
of elections, and of deciding all other matters relating to the Plan; provided,
however, that no Participant shall take part in any discussion of, or vote with
respect to, a matter of Plan administration which is personal to him, and not of
general applicability to all Participants.  All decisions of the Board shall be
final as to any Participant under this Plan.  




(f)

The Board may amend this Plan in any, and all respects at any time, or from time
to time, or may terminate this Plan at any time, but any such amendment or
termination shall be without prejudice to any Participant’s right to receive
amounts previously credited to such Participant under this Plan.








-10-


